DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/022,432 filed on October 8, 2021.  Claims 1, 3 to 6, 9, 11, 13 to 16, 19, 21, and 22 are currently pending with the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 to 6, 9, 11, 13 to 16, 19, 21, and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation “the stored mapping” in page 3, line 13, and page 5, line 19, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the database” in page 5, lines 6 and 7, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 to 6, 9, 11, 13 to 16, 19, 21, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claims 1 and 11 recite determining that the account identifier is unassigned, in response to the account identifier being unassigned, adding a mapping that correlates the account identifier and the first accessor, selecting a restriction template to apply to the reservation request based on an accessor category of the first accessor, the selected restriction template including one or more reservation restrictions specified by an account holder of the account, wherein the one or more reservation restrictions include a restriction that only authorizes transactions occurring during certain time period; responsive to the account identifier being mapped to the first accessor, and the reservation request satisfying the one or more reservation restrictions of the selected template, authorizing the reservation request; and in response to determining that the stored mapping correlates the account identifier and the first accessor, declining the second reservation request.  
The claim limitations recite a method of organizing human activity.  The claimed invention is a method that describes organizing a human activity, as an interaction between two persons.  The limitations determining that the account identifier is unassigned, in response to the account identifier being unassigned, adding a mapping that correlates the account identifier and the first accessor, involves one person that may request entry to an area and present a guest pass, where the second person can check a list to determine if the guest pass has been registered in a prior occasion, and upon not finding a record of entry with the presented guest pass, add a record on a notebook or registry that associates the first person and the guest pass.  The limitations selecting a restriction 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “store access data including account identifiers and accessor identifiers, wherein the access data indicates particular accounts that have been accessed by particular accessors, wherein each account is associated with multiple account identifiers”, “receiving a reservation request comprising an account identifier and a first accessor identifier, wherein the first 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors, database, and one or more computer-readable media to perform the organization of human activity amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements including the data-gathering and data-storing steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).  Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more (See MPEP 2106.05(h)).  The claim is not patent eligible.
Claim 3 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract idea of claim 1.  The claim recites the additional limitations of “receiving a third reservation request comprising the account identifier and a different accessor identifier; determining that the different accessor identifier corresponds to the first accessor; and 3authorizing, in response to determining that the different accessor identifier corresponds to the first accessor, the third reservation request”, which further elaborates on the abstract idea, and the data gathering steps, which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). This additional elements are recognized by the courts as well-understood, routine, and conventional See MPEP 2106.05(d) (II) (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Mm., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not amount to significantly more (See MPEP 2106.05(h)).
Claim 4 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea claim 1.  The claim recites the additional limitations of “determining that the first accessor identifier and the different accessor identifier have similar values”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 5 recites the same abstract idea of claim 1.  The claim recites the additional limitations of “correlates different accessor identifiers to a single accessor, the different accessor identifiers comprising different accessor names that each correspond to a same reference number for the single accessor”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 6 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 6 recites the same abstract idea of claim 1.  The claim recites the additional limitations of “correlates different accessor identifiers to a single accessor, the different accessor identifiers comprising different accessor names that are each correlated to the single accessor based on a similarity in an amount of resources that is reserved for each of the different accessor names”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.

Claim 19 is dependent on claim 17 and includes all the limitations of claim 11.  Therefore, claim 19 recites the same abstract idea of claim 11.  The claim recites the additional limitations of “the properties of the restriction template limit at least one of a predetermined amount of resources allowed for a single reservation request or a frequency of receiving reservation requests from the first accessor”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 21 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 21 recites the same abstract idea of claim 1.  The claim recites the additional limitations of “receiving a fourth reservation request comprising the account identifier and the first accessor identifier; determining that the stored mapping correlates the account identifier and the first accessor; and authorizing the fourth reservation request”, which further elaborates on the abstract idea, and the data gathering steps, which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). This additional elements are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d) (II) (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Mm., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not amount to significantly more (See MPEP 2106.05(h)).

Claims 1, 3 to 6, 9, 11, 13 to 16, 19, 21, and 22, are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 9, 11, 13, 15, 16, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Badenhorst (U.S. Publication No. 2016/0155117), in view of Johansson et al. (U.S. Patent No. 10,395,243) hereinafter Johansson, in view of Boding et al. (U.S. Publication No. 2014/0358789) hereinafter Boding, and further in view of Vargas et al. (U.S. Publication No. 2015/0294339) hereinafter Vargas.
	As to claim 1:
	Badenhorst discloses:
	A transaction processing system comprising: 
a database configured to store access data including account identifiers and accessor identifiers, wherein the access data indicates particular accounts that have been accessed by particular accessors [Paragraph 0008 teaches storing an account identifier in association with a merchant identifier for further validation of payment transactions, where the account identifier is the particular account that has been accessed by the merchant, and the merchant is the accessor; Paragraph 0009 teaches storing merchant identifier in the database in association with the account identifier; Paragraph 0015 teaches storing account identifier in the database to include associating the account identifier with a consumer identifier]; and 
a computer system including one or more processors and one or more computer-readable media, coupled to the one or more processors, storing instructions which, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
receiving a reservation request comprising an account identifier and a first accessor identifier, wherein the first accessor identifier corresponds to a first accessor requesting a reservation of one or more resources in an account corresponding to the account identifier [Paragraph 0008 teaches receiving a request to process a payment transaction against the account identifier, and a merchant identifier of a merchant in favor to which the payment transaction is to be processed; Paragraph 0048 teaches receiving a request to process a payment transaction against the account identifier, the request including an account identifier and a merchant identifier]; 
determining, from the database, that the account identifier is unassigned [Paragraph 0069 teaches looking up the account identifier in the database, and determining that the account identifier is an unlinked account identifier]; 
in response to the account identifier being unassigned, adding a mapping to the database that correlates the account identifier and the first accessor [Paragraph 0008 teaches ; 
selecting one of the restriction templates to apply to the reservation request, the selected restriction template including one or more reservation restrictions [Paragraph 0077 teaches the server may additionally check whether the consumer identifier of a consumer initiating a transaction matches the consumer identifier stored in the database, which may serve as an additional security measure, therefore, selecting an additional reservation restriction to apply to the reservation request];
responsive to the account identifier being mapped to the first accessor in the database and the reservation request satisfying the one or more reservation restrictions of the selected restriction template, authorizing the reservation request [Paragraph 0009 teaches following the storing the merchant identifier in the database in association with the account identifier, allowing the payment transaction to proceed; Paragraph 0050 teaches allowing an initial payment transaction to proceed in response to storing the merchant identifier in the database in association with the account identifier; Paragraph 0077 teaches checking whether the consumer initiating the transaction matches the consumer identifier stored in the database before allowing the transaction to be processed, where the transaction will be declined if the consumer is different, even if the payment to be processed is in favor of the same or authorized merchant, in other words, the transaction will be authorized responsive to the account identifier being mapped to the first merchant, and the transaction satisfying an additional transaction restriction or security measure]; 
receiving a second reservation request comprising the account identifier and a second accessor identifier different from the first accessor identifier [Paragraph 0008 teaches ; and 
in response to determining that the stored mapping correlates the account identifier and the first accessor, declining the second reservation request [Paragraph 0008 teaches if the merchant identifier received in the request does not match the merchant identifier associated with the account identifier, decline the payment transaction; Paragraph 0032 teaches upon subsequent requests to process payment transactions against the account identifier, determining if the received merchant identifier matches the merchant identifier stored in association with the account identifier, where if the merchant identifiers do not match, the payment transaction may be declined, therefore, determining that the store mapping correlates the account identifier and the first accessor].
	Badenhorst does not appear to expressly disclose wherein each account is associated with multiple account identifiers; restriction templates including accessor categories and reservation restrictions, the restriction templates indicating which reservation restrictions apply to which accessor categories; selecting one of the restriction templates based on an accessor category of the first accessor, where reservation restrictions are specified by an account holder of the account, wherein the one or more reservation restrictions include a restriction that only authorizes transactions occurring during certain time periods.
	Johansson discloses:
wherein each account is associated with multiple account identifiers [Column 2, lines 54 to 60 teach shadow account numbers are tied to a master account number; Column 3, lines 32 to 36 teach a master account may have one or more shadow account numbers; Column 5, lines 37 to 46 teach a master account is associated with a particular user, and may have one or more .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Badenhorst, by incorporating account associated with multiple account identifiers, as taught by Johansson [Column 2, 3, 5], because both applications are directed to improving security and reducing risk of fraud when performing payments; associating each account with multiple account identifiers, enhances security by enabling the retention of secrecy of the master account, and provides flexibility to the customer, by allowing easy access and administration of different financial instruments from a common administrative point (See Johansson [Col 2, lines 40 to 63]).
Neither Badenhorst nor Johansson appear to expressly disclose restriction templates including accessor categories and reservation restrictions, the restriction templates indicating which reservation restrictions apply to which accessor categories; selecting one of the restriction templates based on an accessor category of the first accessor.
Boding discloses:
restriction templates including accessor categories and reservation restrictions, the restriction templates indicating which reservation restrictions apply to which accessor categories [Paragraph 0026 teaches rules can include one or more criteria applied to electronic payment transactions, and can apply to transactions conducted with specific categories of merchants; Paragraph 0073 teaches rules are to be applied to transactions conducted with a specific category of merchants; Paragraph 0129 teaches assigning different rules to different types of merchants; Paragraph 0120 teaches restriction criteria includes a threshold value amount for an individual transaction]; 
selecting one of the restriction templates based on an accessor category of the first accessor [Paragraph 0073 teaches rules are to be applied to transactions conducted with a specific category of merchants].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Badenhorst, by incorporating restriction templates including accessor categories and reservation restrictions, the restriction templates indicating which reservation restrictions apply to which accessor categories, and selecting one of the restriction templates based on an accessor category of the first accessor, as taught by Boding [Paragraphs 0026, 0073, 0120, 0129], because the applications are directed to improving security and reducing risk of fraud when performing payments; by assigning rules or restriction templates to merchants based on merchant categories, fraud detection is improved, since certain types of goods and services may be more likely to be involved in fraudulent transactions than others, and enabling the detection of merchant fraud (See Boding Paras [0003], [0129]).
Neither Badenhorst, nor Johansson, nor Boding appear to expressly disclose reservation restrictions are specified by an account holder of the account, wherein the one or more reservation restrictions include a restriction that only authorizes transactions occurring during certain time periods.
Vargas discloses:
reservation restrictions are specified by an account holder of the account, wherein the one or more reservation restrictions include a restriction that only authorizes transactions occurring during certain time periods [Paragraph 0038 teaches user may configure authorization controls in user profile that prevents authorization of any transactions from certain merchants or a class of merchants; Paragraph 0040 teaches providing an interface to the user to .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Badenhorst, by incorporating restrictions specified by an account holder of the account, wherein the one or more reservation restrictions include a restriction that only authorizes transactions occurring during certain time periods, as taught by Vargas [Paragraphs 0040-0042], because the applications are directed to improving security and reducing risk of fraud when performing payments; providing the users for restricting and managing transaction authorizations, reduces the amount of computing resources used for fraud detection, while encouraging a consumer to be security conscious which reduces the need to track consumer patterns to predict potentially fraudulent transactions, and increases the accuracy in fraud detection through a consumer’s proactive indication of spending patterns (See Vargas Para [0004]).
	As to claim 3:
	Badenhorst discloses:
	receiving a third reservation request comprising the account identifier and a different accessor identifier [Paragraph 0008 teaches receiving a subsequent request to process a payment transaction against the account identifier, with a merchant identifier, where the received merchant identifier does not match the merchant identifier associated with the account identifier, therefore, the second accessor identifier is different from the first accessor identifier].
	Badenhorst does not appear to expressly disclose determining that the different accessor identifier corresponds to the first accessor; and authorizing, in response to determining that the different accessor identifier corresponds to the first accessor, the third reservation request.
Johansson discloses:
determining that the different accessor identifier corresponds to the first accessor [Column 7, lines 39 to 43 teaches each merchant may have several merchant IDs, where, i.e., merchant 108(3) is associated with at least merchant ID’s 126(3) and (4), in other words, determining that a different accessor identifier (merchant id) corresponds to the first merchant]; and 
authorizing, in response to determining that the different accessor identifier corresponds to the first accessor, the third reservation request [Column 7, lines 52 to 59 teach a plurality of merchant IDs 126 may increase difficulty presented to an attacker attempting to decrypt transaction requests 112, which contains different merchant identifiers; Column 8, lines 4 to 9 teach transaction request 112 comprises a shadow account number 110(3) that is associated with merchant 108(3), where the combination of merchant ID 126, and the shadow account number 110 may be used to validate the transaction request, in other words, upon determining that the merchant ID corresponds to one of the different merchant IDs associated with the first merchant, validating the request].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Badenhorst, by determining that the different accessor identifier corresponds to the first accessor; and authorizing, in response to determining that the different accessor identifier corresponds to the first accessor, the third reservation request, as taught by Johansson [Columns 7, 8], because both applications are directed to improving security and reducing risk of fraud when performing payments; associating a merchant with multiple merchant identifiers, enhances security 

As to claim 5:
	Badenhorst as modified by Johansson discloses:
	the mapping correlates different accessor identifiers to a single accessor, the different accessor identifiers comprising different accessor names that each correspond to a same reference number for the single accessor [Johansson – Column 5, lines 47 to 55 teach merchant 108 may be associated with multiple merchant ID’s, that can be subsidiary stores, or sites operating under different brand names; Column 7, lines 39 to 43 teaches each merchant may have several merchant IDs, where, i.e., merchant 108(3) is associated with at least merchant ID’s 126(3) and (4)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Badenhorst, by correlating different accessor identifiers to a single accessor, as taught by Johansson [Columns 5, 7], because both applications are directed to improving security and reducing risk of fraud when performing payments; associating a merchant with multiple merchant identifiers, enhances security by increasing the difficulty to perform decryption attacks, while providing more flexibility to the merchants (See Johansson [Col 7, lines 44 to 59]).

As to claim 6:
	Badenhorst as modified by Johansson discloses:
	different accessor identifiers comprising different accessor names that are each correlated to the single accessor based on a similarity in an amount of resources that is reserved for each of the different accessor names [Johansson – Column 16, lines 41 to 49 teach .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Badenhorst, by incorporating different accessor identifiers comprising different accessor names that are each correlated to the single accessor based on a similarity in an amount of resources that is reserved for each of the different accessor names, as taught by Johansson [Column 16], because both applications are directed to improving security and reducing risk of fraud when performing payments; associating a merchant with multiple merchant identifiers, enhances security by increasing the difficulty to perform decryption attacks, while providing more flexibility to the merchants (See Johansson [Col 7, lines 44 to 59]).

As to claim 9:
Badenhorst discloses:
the first accessor is a merchant and the account identifier is a card number [Paragraph 0034 teaches the account identifier may be a pseudo-card detail].
Badenhorst does not appear to expressly disclose a credit card number.
Johansson discloses:
a credit card number [Column 3, line 64 teaches the shadow account number may appear to be a valid credit card number].


As to claim 11:
	Badenhorst discloses:
	A transaction processing method comprising: 
receiving a reservation request comprising an account identifier and a first accessor identifier, wherein the first accessor identifier corresponds to a first accessor requesting a reservation of one or more resources in an account corresponding to the account identifier [Paragraph 0008 teaches receiving a request to process a payment transaction against the account identifier, and a merchant identifier of a merchant in favor to which the payment transaction is to be processed; Paragraph 0048 teaches receiving a request to process a payment transaction against the account identifier, the request including an account identifier and a merchant identifier]; 
determining, from the database, that the account identifier is unassigned [Paragraph 0069 teaches looking up the account identifier in the database, and determining that the account identifier is an unlinked account identifier]; 
in response to the account identifier being unassigned, adding a mapping to the database that correlates the account identifier and the first accessor [Paragraph 0008 teaches storing the merchant identifier in the database in association with the account identifier so as to link ; 
selecting a restriction template to apply to the reservation request, the selected restriction template including one or more reservation restrictions [Paragraph 0077 teaches the server may additionally check whether the consumer identifier of a consumer initiating a transaction matches the consumer identifier stored in the database, which may serve as an additional security measure, therefore, selecting an additional reservation restriction to apply to the reservation request];
responsive to the account identifier being mapped to the first accessor in the database and the reservation request satisfying the one or more reservation restrictions of the selected restriction template, authorizing the reservation request [Paragraph 0009 teaches following the storing the merchant identifier in the database in association with the account identifier, allowing the payment transaction to proceed; Paragraph 0050 teaches allowing an initial payment transaction to proceed in response to storing the merchant identifier in the database in association with the account identifier; Paragraph 0077 teaches checking whether the consumer initiating the transaction matches the consumer identifier stored in the database before allowing the transaction to be processed, where the transaction will be declined if the consumer is different, even if the payment to be processed is in favor of the same or authorized merchant, in other words, the transaction will be authorized responsive to the account identifier being mapped to the first merchant, and the transaction satisfying an additional transaction restriction or security measure]; 
receiving a second reservation request comprising the account identifier and a second accessor identifier different from the first accessor identifier [Paragraph 0008 teaches receiving a subsequent request to process a payment transaction against the account identifier, with a merchant identifier, where the received merchant identifier does not match the merchant identifier ; and 
in response to determining that the stored mapping correlates the account identifier and the first accessor, declining the second reservation request [Paragraph 0008 teaches if the merchant identifier received in the request does not match the merchant identifier associated with the account identifier, decline the payment transaction; Paragraph 0032 teaches upon subsequent requests to process payment transactions against the account identifier, determining if the received merchant identifier matches the merchant identifier stored in association with the account identifier, where if the merchant identifiers do not match, the payment transaction may be declined, therefore, determining that the store mapping correlates the account identifier and the first accessor].
	Badenhorst does not appear to expressly disclose wherein each account is associated with multiple account identifiers; selecting a restriction template based on an accessor category of the first accessor including one or more reservation restrictions for the accessor category.
	Johansson discloses:
wherein each account is associated with multiple account identifiers [Column 2, lines 54 to 60 teach shadow account numbers are tied to a master account number; Column 3, lines 32 to 36 teach a master account may have one or more shadow account numbers; Column 5, lines 37 to 46 teach a master account is associated with a particular user, and may have one or more subordinate shadow account numbers, which can be associated with a specific attribute such as a merchant identifier].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Badenhorst, by incorporating account associated with multiple account identifiers, as taught by Johansson [Column 2, 3, 5], because both applications are directed to improving security 
Neither Badenhorst nor Johansson appear to expressly disclose selecting a restriction template based on an accessor category of the first accessor including one or more reservation restrictions for the accessor category.
Boding discloses:
selecting a restriction template based on an accessor category of the first accessor including one or more reservation restrictions for the accessor category [Paragraph 0026 teaches rules can include one or more criteria applied to electronic payment transactions, and can apply to transactions conducted with specific categories of merchants; Paragraph 0073 teaches rules are to be applied to transactions conducted with a specific category of merchants; Paragraph 0129 teaches assigning different rules to different types of merchants; Paragraph 0120 teaches restriction criteria includes a threshold value amount for an individual transaction].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Badenhorst, by selecting a restriction template based on an accessor category of the first accessor including one or more reservation restrictions for the accessor category, as taught by Boding [Paragraphs 0026, 0073, 0120, 0129], because the applications are directed to improving security and reducing risk of fraud when performing payments; by assigning rules or restriction templates to merchants based on merchant categories, fraud detection is improved, since certain types of goods and services may be more likely to be involved in fraudulent transactions than others, and detection of merchant fraud is enabled (See Boding Paras [0003], [0129]).

Vargas discloses:
reservation restrictions are specified by an account holder of the account, wherein the one or more reservation restrictions include a restriction that only authorizes transactions occurring during certain time periods [Paragraph 0038 teaches user may configure authorization controls in user profile that prevents authorization of any transactions from certain merchants or a class of merchants; Paragraph 0040 teaches providing an interface to the user to decline transaction authorizations based on a merchant category, time of day, etc.; Paragraph 0041 teaches user may decline transactions for a merchant category and specifying a time period; Paragraph 0042 teaches user may restrict or authorize transaction for merchant category, i.e. comprising casinos, where the user may specify a time period of March 15 through March 31 when casino transactions may be authorized].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Badenhorst, by incorporating restrictions specified by an account holder of the account, wherein the one or more reservation restrictions include a restriction that only authorizes transactions occurring during certain time periods, as taught by Vargas [Paragraphs 0040-0042], because the applications are directed to improving security and reducing risk of fraud when performing payments; providing the users for restricting and managing transaction authorizations, reduces the amount of computing resources used for fraud detection, while encouraging a consumer to be security conscious which reduces the need to track consumer patterns to predict potentially 

	As to claim 13:
	Badenhorst discloses:
	receiving a third reservation request comprising the account identifier and a different accessor identifier [Paragraph 0008 teaches receiving a subsequent request to process a payment transaction against the account identifier, with a merchant identifier, where the received merchant identifier does not match the merchant identifier associated with the account identifier, therefore, the second accessor identifier is different from the first accessor identifier].
	Badenhorst does not appear to expressly disclose determining that the different accessor identifier corresponds to the first accessor; and authorizing, in response to determining that the different accessor identifier corresponds to the first accessor, the third reservation request.
Johansson discloses:
determining that the different accessor identifier corresponds to the first accessor [Column 7, lines 39 to 43 teaches each merchant may have several merchant IDs, where, i.e., merchant 108(3) is associated with at least merchant ID’s 126(3) and (4), in other words, determining that a different accessor identifier (merchant id) corresponds to the first merchant]; and 
authorizing, in response to determining that the different accessor identifier corresponds to the first accessor, the third reservation request [Column 7, lines 52 to 59 teach a plurality of merchant IDs 126 may increase difficulty presented to an attacker attempting to decrypt transaction requests 112, which contains different merchant identifiers; Column 8, lines 4 to 9 teach transaction request 112 comprises a shadow account number 110(3) that is associated with merchant 108(3), where the combination of merchant ID 126, and the shadow account number 110 may be .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Badenhorst, by determining that the different accessor identifier corresponds to the first accessor; and authorizing, in response to determining that the different accessor identifier corresponds to the first accessor, the third reservation request, as taught by Johansson [Columns 7, 8], because both applications are directed to improving security and reducing risk of fraud when performing payments; associating a merchant with multiple merchant identifiers, enhances security by increasing the difficulty to perform decryption attacks, while providing more flexibility to the merchants (See Johansson [Col 7, lines 44 to 59]).

As to claim 15:
	Badenhorst as modified by Johansson discloses:
	the mapping correlates different accessor identifiers to a single accessor, the different accessor identifiers comprising different accessor names that each correspond to a same reference number for the single accessor [Johansson – Column 5, lines 47 to 55 teach merchant 108 may be associated with multiple merchant ID’s, that can be subsidiary stores, or sites operating under different brand names; Column 7, lines 39 to 43 teaches each merchant may have several merchant IDs, where, i.e., merchant 108(3) is associated with at least merchant ID’s 126(3) and (4)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Badenhorst, by correlating different accessor identifiers to a single accessor, as taught 

As to claim 16:
	Badenhorst as modified by Johansson discloses:
	different accessor identifiers comprising different accessor names that are each correlated to the single accessor based on a similarity in an amount of resources that is reserved for each of the different accessor names [Johansson – Column 16, lines 41 to 49 teach setting thresholds that when exceeded, will trigger further operations, where the thresholds can include receiving a predetermined number of transaction requests within a specified time interval that fails validation and that originate from a common merchant, therefore, determining that the transactions originating from a merchant, which can have different merchant identifiers associated, have exceeded the reserved or specified amount of resources].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Badenhorst, by incorporating different accessor identifiers comprising different accessor names that are each correlated to the single accessor based on a similarity in an amount of resources that is reserved for each of the different accessor names, as taught by Johansson [Column 16], because both applications are directed to improving security and reducing risk of fraud when performing payments; associating a merchant with multiple merchant identifiers, enhances security by increasing the difficulty to perform decryption attacks, while providing more flexibility to the merchants (See Johansson [Col 7, lines 44 to 59]).

As to claim 19:
	Badenhorst as modified by Boding discloses:
properties of the selected restriction template limit at least one of a predetermined amount of resources allowed for a single reservation request or a frequency of receiving reservation requests from the first accessor [Paragraph 0083 teaches rules are to be applied to transactions conducted with a specific category or merchants, where the rule can include criteria  that relates to a plurality of transactions from a merchant, or to characteristics of individual transactions; Paragraphs 0116-0121 teach rules include declining authorization of transactions when the total transaction volume in a given time interval exceeds a threshold value, an individual transaction amount exceeds a threshold value, etc.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Badenhorst, by incorporating properties of the selected restriction template that limit at least one of a predetermined amount of resources allowed for a single reservation request or a frequency of receiving reservation requests from the first accessor, as taught by Boding [Paragraphs 0083, 0116], because the applications are directed to improving security and reducing risk of fraud when performing payments; by assigning rules or restriction templates to merchants that include different criteria, fraud detection is improved, and flexibility increased by providing higher granularity at the moment of rule creation (See Boding Paras [0003], [0129]).

As to claim 21:
Badenhorst further discloses:
receiving a fourth reservation request comprising the account identifier and the first accessor identifier [Paragraph 0008 teaches upon subsequent requests to process a payment transaction against the account identifier, receiving a merchant identifier in the request and the account identifier]; 
determining that the stored mapping correlates the account identifier and the first accessor [Paragraph 0008 teaches determining if the merchant identifier of the payment transaction matches the merchant identifier associated with the account identifier; Paragraph 0032 teaches later in time and upon subsequent requests to process a payment transaction against the account identifier, determine if the merchant identifier of the merchant in favor of which the subsequent payment transaction is to be processed matches the merchant identifier associated with the account identifier]; and 
authorizing the fourth reservation request [Paragraph 0008 teaches if the merchant identifier matches the merchant identifier associated with the account identifier, allowing the payment transaction to proceed; Paragraph 0032 teaches if the merchant identifier of the merchant in the request matches the merchant identifier associated with the account identifier, the payment transaction may be allowed to proceed].

As to claim 22:
	Badenhorst as modified by Boding discloses:
the one or more reservation restrictions of the selected restriction template further limit at least one of a predetermined amount of resources allowed for a single reservation request or a frequency of receiving reservation requests from the first accessor [Paragraph 0083 teaches rules are to be applied to transactions conducted with a specific category or merchants, where the rule can include criteria  that relates to a plurality of transactions from a merchant, or to .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Badenhorst, by incorporating properties of the selected restriction template that limit at least one of a predetermined amount of resources allowed for a single reservation request or a frequency of receiving reservation requests from the first accessor, as taught by Boding [Paragraphs 0083, 0116], because the applications are directed to improving security and reducing risk of fraud when performing payments; by assigning rules or restriction templates to merchants that include different criteria, fraud detection is improved, and flexibility increased by providing higher granularity at the moment of rule creation (See Boding Paras [0003], [0129]).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Badenhorst (U.S. Publication No. 2016/0155117), in view of Johansson et al. (U.S. Patent No. 10,395,243) hereinafter Johansson, in view of Boding et al. (U.S. Publication No. 2014/0358789) hereinafter Boding, and further in view of Noe et al. (U.S. Publication No. 2016/0140535) hereinafter Noe.
As to claim 4:
Badenhorst as modified by Johansson discloses the limitations as set forth in the rejections of claim 3 above, but does not appear to expressly disclose determining that the first accessor identifier and the different accessor identifier have similar values.
Noe discloses:
determining that the first accessor identifier and the different accessor identifier have similar values [Paragraph 0082 teaches defined merchant category codes extended with a merchant .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Badenhorst, by determining that the first accessor identifier and the different accessor identifier have similar values, as taught by Noe [Paragraph 0082], because the applications are directed to improving traditional payment techniques; being able to identify merchants by category or similar values simplifies the mapping of merchants to payment methods, and improves the user experience (See Noe Paras[0014], [0023]).

	As to claim 14:
Badenhorst as modified by Johansson discloses the limitations as set forth in the rejections of claim 13 above, but does not appear to expressly disclose determining that the first accessor identifier and the different accessor identifier have similar values.
Noe discloses:
determining that the first accessor identifier and the different accessor identifier have similar values [Paragraph 0082 teaches defined merchant category codes extended with a merchant identifier, where the category code is the similar value included in the merchant identifiers;  Paragraph 0083 teaches defining targeted payment credentials usage with the merchant identifier conditionals].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Badenhorst, by determining that the first accessor identifier and the different accessor .

Response to Arguments
The following is in response to arguments filed on October , 2021.  Applicant's arguments have been fully and carefully considered.
Claim Rejections - 35 USC § 101
Applicant's arguments have been fully and carefully considered, but are not persuasive.
Regarding claim 1, Applicant argues that “if the limitation instead applied to a category of accessors (e.g., ski resorts generally), as recited in the claim, no individual working at any ski resort would be able to determine the user's compliance with the limitation at other ski resorts absent the claimed invention”.
In response to the preceding argument, Examiner respectfully disagrees and respectfully submits that in an example using a category of accessors, in relation with the guest pass analogy, the guest pass can be provided to a guest of a person that is an owner of an apartment building, where the guest could be part of the family category of guests, or the friends category of guests, and access would be granted accordingly.

Regarding claim 1, Applicant argues that “the system implements a decision tree that can be used to determine whether a particular account identifier corresponds to a particular accessor, selects a restriction template for the reservation request based on an accessor category of the particular accessor, and authorizes an attempted transaction if the mapping correlates the account identifier to the accessor and if the reservation request satisfies the restriction template”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the system implements a decision tree that can be used to determine whether a particular account identifier corresponds to a particular accessor”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In regards to claim 1, Applicant argues that “the claim does not organize human activity but rather recites a transaction processing system that evaluates received transaction data and makes an authorization determination based on a comparison between the transaction data and stored accessor and restriction template data”.
In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that the claims as presently presented are directed to methods of organizing human activity, as will be further explained below.  However, Examiner respectfully notes that “a system that evaluates received transaction data and makes an authorization determination based on a comparison between the transaction data and stored accessor and restriction template data”, appears to recite concepts related to the “mental processes” grouping of abstract ideas, containing limitations that can practically be performed in the human mind, including observations, evaluations, judgements, and opinions, including collecting and comparing known information.
Examiner respectfully submits that, as explained in the rejections above, the claims are directed to an abstract idea, without significantly more, under the grouping of methods of organizing human activity.  The claims limitations, as further explained in the rejections above, describe an e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).  Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more (See MPEP 2106.05(h)).  The claim is not patent eligible.


Claim Rejections - 35 USC § 103
Applicant's arguments have been fully and carefully considered, but are moot in view of new grounds of rejections as necessitated by the amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169